Citation Nr: 1617883	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  12-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 12, 2004 for the award of additional compensation based on L.F.'s status as the Veteran's dependent child. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from May 1986 to August 1992.  The Veteran also had a prior period of active service for over three and a half years, as reflected in a Form DD 214 and in the service treatment records.  However, the National Personnel Records Center (NPRC) has not verified this earlier period and there is no DD 214 pertaining to it in the file.  Her other service personnel records are also not in the claims file.  Nevertheless, as there is every indication that the Veteran did have an additional period of active service, the Board wishes to recognize this fact. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 


FINDING OF FACT

The Veteran first notified VA of the existence of her dependent child, L.F., in a July 2004 Status of Dependents Questionnaire.


CONCLUSION OF LAW

The criteria for an effective date prior to July 12, 2004 for payment of additional compensation benefits based on L.F's status as the Veteran's dependent child have not been satisfied.  38 U.S.C.A. §§ 101, 1115, 1135, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.57, 3.204, 3.400, 3.401 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Due Process

Because the outcome of this appeal is determined solely by the application of law to facts that are not in dispute, VA's duties to notify and assist are moot, and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran testified at a hearing before the undersigned in February 2016.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claim, facilitated by questioning from her representative and the undersigned.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  The issue of entitlement to an earlier effective date of additional compensation based on L.F.'s dependent child status must be denied as a matter of law based on evidence that is not in dispute.  Accordingly, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Analysis

The Veteran seeks entitlement to an effective date earlier than July 12, 2004 for the award of additional compensation based on L.F.'s status as her dependent child.  Specifically, as reflected in her February 2016 hearing testimony and in a May 2012 written statement, she states that she was unaware that she could claim L.F. as her dependent child until July 2004, although he was born in October 2001.  In the May 2012 statement, she wrote that a VA representative had told her that she and her then husband, also a Veteran, could not both claim L.F. as a dependent child.  Thus, she stated that she did not claim L.F. as her dependent as she wished to allow her then husband to claim him instead.  At the February 2016 Board hearing, the Veteran clarified that she was not provided this information by a VA employee, but rather by a representative from a Veterans Service Organization (VSO).  For the following reasons, the Board finds that entitlement to an earlier effective date is not established. 

An additional amount of compensation may be payable for a spouse, child, or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. §§ 1115, 1135; 38 C.F.R. § 3.4(b)(2).  The term "child" means, in relevant part, an unmarried person under 18 years, or under age 23 if attending an educational institution approved by VA.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57; see also 38 U.S.C.A. § 104(a) (West 2014). 

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

An award of additional compensation for dependents based on the establishment of a disability rating in the percentage evaluation specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  

VA regulation provides that the effective date for the payment of additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of Veteran's award.  38 C.F.R. § 3.401(b).  The term "date of claim" means the following, listed in their order of applicability: (i) date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  Id.

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2015). 

There is no dispute that the Veteran did not inform VA of L.F.'s existence as her dependent child until July 12, 2004.  As VA was not informed of L.F.'s existence within one year of his birth, in October 2001, the effective date could be no earlier than July 12, 2004, the date of notice of L.F.'s existence, which represents the date of claim.  See 38 C.F.R. § 3.401(b).  Thus, the commencement of the award effective August 1, 2004 was proper.  See 38 C.F.R. § 3.31.

With respect to the Veteran's statement that she did not know she could claim L.F. as her dependent child, such cannot be a basis for awarding an earlier effective date, which is solely based on the above criteria.  Moreover, the Veteran is charged with knowledge of the applicable statute and regulations, whether in fact she had such knowledge.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Bryan v. West, 13 Vet. App. 482 (2000).

Although the Veteran initially stated that a VA representative misinformed her that she could not add L.F. as her dependent child if her husband was also claiming him as such, she later stated that it was not a VA representative but rather a VSO.  Thus, there is no credible evidence that she relied to her detriment on incorrect information provided by a VA employee.  VA is not responsible for incorrect information supplied by someone outside VA.  

Moreover, under the presumption of regularity in the administrative process, it is presumed that government officials have properly discharged their duties.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Boyd v. McDonald, 27 Vet. App. 63, 71-72 (2014).  This presumption may only be rebutted with "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Thus, a bare statement that a VA employee tasked with providing information regarding VA benefits provided incorrect information is not sufficient to overcome the presumption that the VA official properly discharged his or her official duties by providing correct information, or at least by not furnishing incorrect information.  See id.  

Finally, and in the alternative, even assuming, for the sake of argument, that a VA employee provided incorrect information, this alone cannot be a basis for granting an earlier effective date.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Irwin v. Dept. of Veterans Affairs, 498 U.S. 89 (1990) (holding that the government cannot be estopped from denying a benefit sought solely on the basis that a claimant was misinformed about it); OPM v. Richmond, 496 U.S. 414 (1990); McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997); McTighe v. Brown, 7 Vet. App. 29   (1994); Elsevier v. Derwinski, 1 Vet. App. 150 (1991).

The Board has carefully considered the Veteran's statements, and regrets that it cannot render a favorable decision in this matter.  However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  
In sum, an effective date earlier than July 12, 2004 for the award of additional compensation based on L.F.'s status as the Veteran's dependent child is denied.  Because this appeal must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

An effective date earlier than July 12, 2004 for the award of additional compensation based on L.F.'s status as the Veteran's dependent child is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


